[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT           FILED
                          ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                 No. 10-15638                         AUG 26, 2011
                                                                       JOHN LEY
                             Non-Argument Calendar                       CLERK
                           ________________________

                   D.C. Docket No. 2:10-cr-00197-AKK-JEO-1

UNITED STATES OF AMERICA,

                                     llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,

                                       versus

ROTAVIUS LEMON MCCURDY,

                                                                    Defendant-Appellant.
                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                           ________________________

                                 (August 26, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Rotavius Lemon McCurdy appeals his conviction for carrying a firearm

during and in relation to a drug trafficking offense, in violation of 18 U.S.C. §
924(c)(1)(A). On appeal, McCurdy argues that the evidence at trial was

insufficient to establish that he carried the firearm “in relation to” the underlying

drug offense. McCurdy stresses that he had applied for and received a concealed

weapons permit prior to purchasing the gun, and he carried the firearm for

protection because he had been robbed outside his own house and lived in a

crime-ridden neighborhood. He argues that the mere presence of a firearm,

without some other purpose, is insufficient to fulfill the “in relation to”

requirement of § 924(c)(1)(A).

      We review de novo the sufficiency of the evidence, viewing the evidence in

the light most favorable to the government. United States v. Emmanuel, 565 F.3d

1324, 1333 (11th Cir. 2009), cert. denied, 130 S.Ct. 1032 (2009). Whether the

evidence is direct or only circumstantial, we will accept all reasonable inferences

that tend to support the government’s case. United States v. Williams, 390 F.3d

1319, 1324 (11th Cir. 2004). “A conviction must be upheld unless the jury could

not have found the defendant guilty under any reasonable construction of the

evidence.” Emmanuel, 565 F.3d at 1333 (quotation omitted).

      Section 924(c)(1)(A) requires the government to “demonstrate that the

defendant used or carried a firearm, during and in relation to a drug trafficking

crime.” United States v. Frye, 402 F.3d 1123, 1128 (11th Cir. 2005). “A

                                           2
defendant carries a firearm if it is carried directly on his person or carried in his

vehicle.” Id. The phrase “in relation to” is meant expansively. Smith v. United

States, 508 U.S. 223, 237, 113 S. Ct. 2050, 2058 (1993).

      We have stated that “to prove the ‘in relation to’ requirement, the

government must demonstrate that the firearm had some purpose or effect with

respect to the drug trafficking crime; its presence or involvement cannot be the

result of accident or coincidence.” Frye, 402 F.3d at 1128 (quotation omitted).

The “gun at least must facilitate, or have the potential of facilitating, the drug

trafficking offense.” United States v. Timmons, 283 F.3d 1246, 1251 (11th Cir.

2002) (quotation omitted). We have held that “[n]either the defendant’s subjective

intention for the weapon nor the alleged inadvertency of its presence” bears on the

“in relation to” analysis. Tannenbaum v. United States, 148 F.3d 1262, 1264 (11th

Cir. 1998) (holding that in order to convict a defendant for carrying a firearm in

relation to a drug trafficking offense, it is necessary only to show that the

defendant was “knowingly” carrying a gun when the drug transaction occurred,

despite the defendant’s claim that the loaded weapon was inadvertently in his

waistband and he had no intention for the gun to be part of the drug transaction).

      Viewing the evidence in the light most favorable to the government, there is

sufficient evidence to show that McCurdy carried a firearm in relation to a drug

                                           3
trafficking offense. The evidence at trial demonstrated that McCurdy carried the

firearm while engaged in a drug transaction involving money and heroin; the

weapon was loaded and contained a round in the chamber; and the weapon was

located within easy reach, beneath his waistband. Although McCurdy may not

have displayed the gun during the commission of the drug trafficking offense or

announced its presence, we have determined that, under similar circumstances, a

reasonable jury could infer that a concealed firearm is carried in relation to a drug

crime and in violation of § 924(c). See Tannenbaum, 148 F.3d at 1264. The jury

reasonably found that McCurdy carried the gun “in relation to” his heroin sales

pursuant to § 924(c), because the weapon had the potential of facilitating the

underlying drug offense. Accordingly, we affirm.

      AFFIRMED.1




      1
             McCurdy’s request for oral argument is denied.

                                             4